       10/07/2019                    Case
                                  10:51             3:19-cv-06377-VC
                                                     3S08756021      Document SOUTH
                                                                              1-1 Filed
                                                                                    BEND 10/04/19
                                                                                          PHARMACY Page 1 of 1                                                                                           PAGE           02/02


      •IS-CANO U (Ttev. 07/1 <))
                                                                                       CIVIL COVER SHEET
                                                                                     bcrfiiii neither rcnlnrsr nm*                        rm
                                                                                                                                                                                                         R required by law.
      L l^LAINTIFFS
                                                                                                                       DEFENDANTS ^                                               n        ■i                   1
                                                                                                                       UY\\c>rv



            PduCLitPxC-
        (c) Momty^inn hfame, Addrtitss, and T^Jephdrn?Numbcrj                                                        Attomeys(IfNnowfiJ
                /v / A

    IX.       JJAMfil UP JURISDICTION (Phcn an -X"in Om Box Otify)
         1 U.S. Government Plaintiff         (J) Federal Question                                                                               FT.F       DEF                                                 PTP      DPF
                                                      (0.^ <?ov^-7imm Net a PafiyJ                       CitiJten of This State                   I. .i Incoiporatcder Principal Place                              4     4
                                                                                                                  , ". _                             -V ofBusintss In Thw Stntc
        2 U.S. Government DeFeudant            4 Divcraity                                               Citizen of Another State                 ^ ^ TncoiponateddwJPrincipn) p|.ice                               5     5
                                                    (Indicate Citlxenship af.Parties in Item III)                   „ .         ^                                      ofBualtte.?.-* To Another State
                                                                                                         CitiT^norSobjcctofn                       3            3      Ftiroimi Nation                              g     g
                                                                                                         Foreign Ccnintiy


              COWTRACr                                                   tORTHS                                     FORTEITURE/I^NALTY                              BANKRUPTCV                       OTHER STATUTES
       110 Insur^ncR
                                            PERSONAL INJURV                       PERSONAL INJURY                   625 Dmg Related Sel?urc of           422 Appeal 28 use § 158                  375 Falisa Claims Aei
       iSQMorinc
                                          310 Aiiplanc                         365 Pciaonfil Injuiy-Product             Property 21 use §881             423 Withdmwol 28 (ISC
       130 Miller Act                                                                                                                                                                             376Qui1>m(31 USC
                                         315 Airplane Product Linbility            Linbility                        690 Other                                   §157
       MO Ncgotifibic Inxtmrnftnt                                             367 iJeiilth Care/
                                         320 AsaauH Libel & Slnndci'                                                         LABOR                         PROPERTY RIGHTS                       400 State Rcapportionmcnl
       150 Recovery of
           OverpayniBut Of
                                        ^W^Fcdcra! Eirtployci^'                  ■ Pharmoceuticnl Personal
                                                                                  Injury .Product Liability         710 Pair Labor Standardr. Act        820 Copyrlghif.                         4I0Antifn:gt
                                              Liability
            Veteran'5 Bcrjcfite                                               368 Asbcsirjs Personal Trrjmy        720 .LabOf/^arrngcmcnt                830 Pntent                              430 Bankn mid Banking
                                         340 Manne
       15.1 MedicnrcAct                                                           Product Liability                     Rotaiians                                                                450 Conunercq
                                                                                                                                                         835 Patent-Abbrcvintod New
       J52 Recovery ofDcftuilcd
                                         345 Marine Product Linbility                                              740 Railway J.jibov Act                                                       460 Deportation
                                                                              personal property                                                                 Dnig Application
          Sludent Loans(lixcludce        350 Motor Vehicle                                                         751 Family and Medical                                                        470 Rncketeer Influenced <&
                                                                              370 Other Fraud                                                           840 Trndemark
          Vctcaana)                      355 Motor Vehicle PfoAiet                                                      Leave Act                                                                     Cofrtipt Organlzalinn.?
      153 Recovery of                         Liabilily                       371 Trutli in Lcndinj!                                                       SOCIAL SECURITY
                                                                                                                   790 Otlter Lnbor Lltigah'ori                                                  480 Cotunimcr Credit
I          Ovcrpnymcnt                   36a Other PcfRunnl Injury            380 Other Pcraonnl Property                                               «6l.HIA(1395fO
                                                                                                                   791 Employee RctrremRUt                                                       485 Telephone Consucner
                                         362 Personal Ittjury -Medical            Daitiajtc
       of Voicnw'a Benefit?                                                                                             Income Scairily Aet             R62 .Block Lung (923)                         Protection Aet
                                             Malpractice                     .185 Property Damage Product                                               863 DIWC/DIWW (40 J(g))
^     1^0 Stoclcholders' Suita                                                                                         IMlvnGRATION                                                             490Cablc/5atrv
                                                                                   Linbility
    ■^g^tlia- Contract                                                                                             462 Naturalisation
                                                                                                                                                        864 SSID Title XV.T                     850 Securities/Commodities/
                                              CrVU- RIGHTS                   prisoner PETmONS
      195 Contmci Product Liability                                                                                    Applrcntion                      865 RS.T (405(8))                           Rxchnnge
      195 Franchise
                                        440 Odicr Civil Rights                  .HABEAS CORPUS                                                                                                  890 Other Statutory Actions
                                                                                                                   465 Other Inirnigration               .FEDERAL TAX SUITS
                                        4^1 Voting                           463 .Allen Detninec                       Actions                                                                  891 Agrrctiltural Acts .
          RJ£ALPR0I»ERTY               Q42^rtiploymcnl                                                                                                  ayOTnxcs (U.S. PUIntiff or
                                                                             510 Motions to Vncmc                                                          Defendant)                           893 Environmental Mattcra
      210 Land Condemnation             443 Housing/                             Sentence
                                                                                                                                                       871 r.RS-'rhird Pnrty 26 USC             895 Freedom of Infomintion
     720 Forcclosuro                         AccomrnDdiitioiis               530 General                                                                                                             Act
                                                                                                                                                           §7609
     .230 Rent r^sc & Ejcebnent         445 Arocr. vwTDisnbilitifla-         535 Death Pcrrnliy                                                                                                 896 Arbitration
     240 Torts to Lnnd                      Ertiployinciit                                                                                                                                      899 Adminialrativc Procedure
                                                                                       OTHER
    ' 245 Tort .Product liability       446 Amer, w/DlfialtiHdcs-Otlicv                                                                                                                              Act/Revicw or Appeal of
                                                                             540 Mandnmus <1^ Other
      290 All Other Real Preporly       448 Educnticil                                                                                                                                              Agency Decision
                                                                             550 Civil Rights
                                                                                                                                                                                                950 Con.?iii«tionality nf State
                                                                             555 Prison Condilian                                                                                                   Stnfntcs
                                                                            560 Civil Dctaincfr-
                                                                                  Conditlons of
                                                                                  Confinement

V.     ORIGIN (FJacem "JC'*w0tie^6x0n}y)
(T/OrigmnI          2 Rcrriovcdfrom                                3 Rcinandtd from                    Reinstated or                Trousforred from
         Proccoditig                    Stntc Court                      Appeitntc Court                                                                                 Multidigtiict             8 Moittd (strict
                                                                                                       Reopened.                    Another District (specif)            Litigatioil-Trnngfer         LitlRatiott-Dincct File

VI.         CAUSE OF Cite the U.S. Civil Stad^te under which you are fi linR {Da nci ei/e hivkfdi^cMlxtatutes mlesa dwt(vsitv)\
            ACTION                              .
                                  Bncf descrintion of cause:


vn. REQUESTED W                            CHEfciC if THIS IS a CLASS ACTION                           DEMAND .11                                       CHECK YES Only if detoondcd in coinpiBint;
            COMPLAINT:                     UNDER RUT..B 23, Fed. R. Civ. P.                                                                             .JURY DEMAND:           /YcTN        No
Vm. REI-ATEDCASB(S),
                                                          JUDGE                                                        DOCKET NUMBER
    IF ANY (Silt inslrualavt)!
IX.       DIVISIONAL ASSIGNMENT (CivH Local Rule 3-2)
(Plnee nn "X" In One Box Only)                        ^ SAN .FRANCrSCQ/QAKLAJTO                                                     SAN JOSE                             EUFEKA-MCKINLEYVILLE


DATE
